DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 24-26, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762)
Claim 18;
Bang teaches a conveyance for surmounting an obstacle (Fig. 6) including: a seat 20; a first ground engaging arrangement 230; a second ground engaging arrangement 250; the first and second ground engaging arrangements being operable to move in an alternating sequence (Fig. 15) of movements to enable the conveyance to surmount the obstacle; the conveyance being statically balanced alternately by one then the other of the ground engaging arrangements throughout the sequence of movements (Fig. 15); each ground engaging arrangement (Fig. 13-14) including a forwardly disposed portion 238 and a rearwardly disposed portion 236 which are spaced apart from one another (Fig. 14); and each ground engaging arrangement further includes an obstacle accommodating region (-region between 236 and 238), located between the forwardly disposed portion and the rearwardly disposed portion, which can accommodate a portion of the obstacle (Fig. 6, 232 & 234 – obstacle considered between elements) being surmounted during use; the forwardly disposed portion and the rearwardly disposed portion of at least one of the ground engaging arrangements are spaced apart from one another by being mounted at opposite ends of a curved beam (Fig. 14, 232 – member considered curved); wherein the ground engaging arrangements are steerable (-via 45); wherein first and second ground engaging arrangements are joined to a rotating linkage 235/233 which effects the alternating sequence of movements of the ground engaging arrangements (Fig. 13). Bang does not teach the ground engaging arrangements include wheels and at least some of the wheels are driven wheels.
Aviv teaches a conveyance for surmounting an obstacle (Fig. 7b) including: a first ground engaging arrangement (Fig. 6, 14 – one of either side); a second ground engaging arrangement (Fig. 6, 16 – the other corresponding side); the first and second ground engaging arrangements being operable to move in an alternating sequence (Fig. 7A-I) of movements to enable the conveyance to surmount (Fig. 7C) the obstacle; the conveyance being statically balanced alternately by one then the other of the ground engaging arrangements throughout the sequence of movements (Fig. 7C); each ground engaging arrangement including a forwardly disposed portion 14 and a rearwardly disposed portion 16 which are spaced apart from one another (Fig. 7); and each ground engaging arrangement further includes an obstacle accommodating region (-region between 18 front and rear), located between the forwardly disposed portion and the rearwardly disposed portion, which can accommodate a portion of the obstacle (Fig. 7) being surmounted during use; wherein the ground engaging arrangements include wheels 18; and at least some of the wheels are driven wheels. (Col. 3, Lines 27-29 – via motor 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the powered wheels of Aviv with the obstacle mounting provisions of Bang to allow for dynamic movement while the vehicle is suspended. This would provide for the obvious benefit of leveling a vehicle to improve operator safety and comfort. (Col. 3, Lines 45-51; Col. 4, Lines 23-34) 
Claim 19;		
Bang as modified teaches the forwardly disposed portion and the rearwardly disposed portion of at least one of the ground engaging arrangements are spaced apart from one another by being mounted at opposite ends of a beam.
Claim 20;
Bang as modified teaches the beam is curved.
Claim 21;
Bang as modified teaches the first and second ground engaging arrangements are joined to a rotating linkage which effects the alternating sequence of movements of the ground engaging arrangements.
Claim 24;
Bang as modified teaches a conveyance apparatus (Fig. 6) with controllable legs to surmount obstacles (-via 71). Bang does not explicitly teach attitude or tilt control. 
Aviv teaches an attitude of the ground engaging arrangements is adjustable and is adjustable to tilt to compensate for travel on sloping surface. (Col. 3, Lines 52-58)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the tilt control of Aviv with the assembly of Bang to allow for better leveling ability to improve passenger comfort and safety. (Aviv, Col. 4, Lines 32-34)
Claim 25;
Bang as modified teaches a steerable conveyance with wheels. (Bang, Fig. 9, 45, ¶0028 – wheels provided by Aviv considered steerable when mounted on steerable legs)
Claim 26;
Bang as modified teaches a seat. (Bang, 20)
Claim 29; 
Bang as modified teaches the conveyance is operable to adopt a range of different operating heights. (Bang, ¶0053)
Claim 30;
Bang as modified teaches the conveyance is controllable to adopt a range of differently sized footprints. (Bang, Fig. 6 & 7 – legs operable to extend and retract) 
Claim 31; 
Bang as modified teaches a conveyance system which is adjustable to tilt to compensate for travel on sloping surface. 
Claim 32;
Bang teaches a conveyance that is capable in surmounting obstacles (Fig. 6). Bang does not explicitly disclose the vehicle is substantially symmetrical about a center line parallel to a direction of travel of the conveyance but does teach identical leg arrangements (230/250).
Aviv teaches is substantially symmetrical about a center line parallel to a direction of travel of the conveyance. (Fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively a symmetrical structure as taught by Aviv with the conveyance of Bang to allow for a balanced vehicle.

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762) and in further view of Krasowski (US 9726268)
Bang as modified teaches a rotating linkages 230/250 that are associated with a chassis 100. Bang does not teach the rotating linkage includes at least one epicyclic gearset which is associated with a chassis of the conveyance and another epicyclic gearset which is associated with at least one of the ground engaging arrangements.
Krasowski teaches a rotating linkage includes the rotating linkage includes at least one epicyclic gearset (Fig. 1) which is associated with at least one of the ground engaging arrangements. (Col. 1, Lines 44-50 – ‘legs’ are mounted on driven components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the epicyclic gear set of Krasowski with the of rotating linkages of Bang to reduce stress on vehicle components and improved vehicle mobility. (Krasowski, Col. 1, Lines 51-60)

Claims 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762) and in further view of Miyagawa (JP 2012161456 – English translation of description provided.)
Bang as modified teaches a main drive wheel. (Bang, 55), but does not disclose a pair of manually propelled wheels.
Miyagawa teaches a pair of manually propelled removable wheels. (Fig. 1, 13) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the removable drive wheel of Miyagawa in place of the drive wheel of Bang to allow for a smaller cross section to improve transport. (Miyagawa, ¶0001)

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
With respect to the arguments of Claim 18 within the filed remarks (06/07/2022), the applicant asserts Aviv ‘762 “…is a wheelchair type device…This device cannot climb stairs…” and therefore does not congruently align with the apparatus as filed. Such distinction is recognized, however limitations describing the types of obstacles to be surmounted is not presently indicated by the claims set of 06/07/2022. Limitations of stairway usage does not necessarily indicate the structure is incapable of performing such task as obstacles can be formed in variety of geometries which may not be readily contemplated by the present disclosure (i.e. wide step stairs). 
With respect to the arguments of Aviv ‘762 wherein; “…the arms on either side do not alternately balance they chair…” and therefore does not congruently align with the apparatus as filed. Such a distinction of the teaching reference for a case of obviousness is not contended in the rejection of claim 18 above. It is considered that Aviv operates on alternating extension/retraction to surmount an obstacle as indicated (Fig. 7A-I). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the argument that the present invention employs a mechanism unlike the prior art. This argument was found not persuasive in view of the prior art of record. The art applied is considered to meet the claim limitations as presently filed. The applicant is encouraged to further define characteristics in the claims such as gearing and pivotal joints to differentiate the present system from that of the art applied. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611